Title: From George Washington to John Dickinson, 16 December 1782
From: Washington, George
To: Dickinson, John


                        
                            Sir
                            Head Quarters Newburg Decr 16th 1782
                        
                        Agreeably to the promise contained in my Letter of the 6th to Your Excellency, I immediately made application
                            to Sir Guy Carleton for the Passport you requested—which he made no hesitation in forwarding with a very polite Letter to
                            me; and which I have now the pleasure of enclosing. I have the honor to be Sir Your Most Obed. Sert
                        
                            Go: Washington
                        
                    